SCHNACKENBERG, Circuit Judge
(partly concurring and partly dissenting).
Although I concur in that part of Judge Swygert’s opinion dealing with Inter-lake’s contention that it was denied a fair trial upon the issue of reasonable attorneys’ fees and costs incurred in the main action, I am required to dissent from the opinion insofar as it reverses this case and places upon the parties the burden of a new trial, which I believe is unnecessary.
I would affirm the judgment, except as to the amount thereof and, as to the amount of the judgment, I-would reverse and remand this cause to the district court with directions to amend said judgment by increasing the amount of damages awarded to Interlake from $11,-958.70 to $54,357.75.
My reasons are as follows:
1. The action was brought by Leonard Ammesmaki to recover damages for personal injuries occurring on a dock of Railway at Escanaba, Michigan. He sued both Railway and Interlake, his employer. The suit against Railway was asserted upon diversity of citizenship, but was dismissed for lack thereof. The action against Interlake was based upon the Jones Act, 46 U.S.C.A. § 688 and upon the general maritime law. Upon dismissal of Railway from the principal action, Inter-lake filed a third-party action against Railway seeking indemnity in full for all sums recovered by plaintiff against In-terlake and for its costs of defense. A trial before a jury resulted in a verdict of guilty in the principal action against Interlake in the sum of $54,357.75 and a verdict of guilty in favor of Interlake against Railway for $11,958.70, in the third-party action. The amount of damages to the injured plaintiff as assessed in plaintiff’s action ($54,357.75) is not disputed by either party to this appeal. Interlake and Railway both appeal from the judgment in the third-party action only.
2. Interlake now contends the district court erred in failing to correct the amount of the judgment in the third-party action to conform to the amount of $54,357.75 awarded Ammesmaki in the principal action.
The jury was instructed, inter alia, as follows:
“You must determine whether third party defendant Chicago & North Western Railway Company did or did not perform its agreement to keep its dock in reasonably safe condition, if you find from the preponderance of the evidence that it *633made such agreement, either directly or impliedly.
“If you find said railway company failed to exercise reasonable care to maintain its dock in reasonably safe condition for the passage of seamen, then I instruct you that said railway company was guilty of breach of its agreement, if any, with defendant The Interlake Steamship Company. Accordingly, if you should further find from the preponderance of the evidence that said breach of agreement, if any, by defendant Chicago & North Western Railway Company was the sole proximate cause of the defendant The Interlake Steamship Company’s becoming liable in damages to the plaintiff, then you are directed to return a verdict of guilty against said railway company in the amount of the damages, if any, which by your verdict, if any, you have awarded to the plaintiff.”
Interlake contends this instruction was mandatory and that it was disregarded by the jury when it awarded damages to Interlake in an amount substantially smaller than the amount awarded to plaintiff when the jury found Railway guilty. Under this instruction, the jury in the third-party action was not justified in awarding an amount smaller or larger than the total amount of damages awarded in the principal action. The amount of damages sought in the third-party action was therefore definite and determined by the amount awarded to plaintiff in the principal action.
The position I take is in harmony with the following instruction given by the court:
“In order for the third party plaintiff, The Interlake Steamship Company, to recover on its third party complaint against the Chicago & North Western Railway Company, it has the burden of proving each of the following propositions by the preponderance of the evidence:
“First, that third party plaintiff before and at the time of the occurrence, was not guilty of negligence in providing for the safety of its employees, including plaintiff.
****** “Fourth, that the negligence of the third party defendant was the sole proximate cause of the injury to the plaintiff.
“Fifth, that the negligence of the third party defendant, the railroad, was the sole proximate cause of the damages sustained by the third party plaintiff.
“If you find from your consideration of all of the evidence that each, meaning all, of these propositions has been proved by the preponderance of the evidence, then your verdict should be for the third party plaintiff as to his [sic] third party complaint, and against the railroad. * * * »
It is therefore implicit in the jury’s verdict of guilty against Railway that it found Railway’s negligence to be the sole proximate cause of the damages sustained by Interlake and that it was therefore bound to award to Interlake in the third-party action damages in the amount of $54,375.75, being the full amount of the damages awarded to plaintiff in the principal action. Cf. Horton v. Moore-Mc-Cormack Lines, Inc., 2 Cir., 326 F.2d 104, 107 (1964).
In principle the law applies the same in this case as it did as to a seaman’s injuries caused by the negligent dereliction of a stevedore in Italia Societa v. Oregon Stevedoring Co., 376 U.S. 315, at 323, 84 S.Ct. 748, at 753 (1964), where,' the court pointed out:
«■* * * The shipowner defers to the qualification of the stevedor-ing contractor in the selection and use of equipment and relies on the competency of the stevedore company.”
*634I choose to apply the rule used by the court in Horton, supra, 326 F.2d p. 108, where it said:
“It is within our power as an appellate court to correct the verdict * * * and it is our duty to do so. * * *”
Accordingly, I would return this case to the district court with directions that it enter judgment in the third-party action in favor of Interlake and against Railway for $54,357.75.
3. Having disposed of Interlake’s appeal, I find it necessary to deal with the appeal of Railway, which maintains that Interlake by its own negligent acts brought about the occurrence and therefore is not entitled to the judgment, even in the sum of $11,958.70, based on the jury’s verdict. Railway asserts that it should be granted judgment notwithstanding that verdict. I reject Railway’s contention, which, if sustained, would require a determination as a matter of law of the question of whether Interlake was guilty of negligence in furnishing a contributing cause of the accident. That is a determination which we have no right to make where, as here, the relevant questions were passed upon by a jury.